 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11

12 FAURUM SANKARI, an individual,        Case No. 8:17-cv-01861-CJC (JDEx)
13                                       PROTECTIVE ORDER
              Plaintiff,
14
         v.
15
   ASTELLAS PHARMA US, INC., a
16 Delaware corporation; and DOES 1
   through 20 inclusive,
17
              Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1   1.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than pursuing this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6   Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7 blanket protections on all disclosures or responses to discovery and that the protection

 8 it affords from public disclosure and use extends only to the limited information or

 9 items that are entitled to confidential treatment under the applicable legal principles.

10 2.      GOOD CAUSE STATEMENT
11         This action is likely to involve trade secrets, customer and pricing lists and other
12   valuable research, development, commercial, financial, technical and/or proprietary
13   information for which special protection from public disclosure and from use for any
14   purpose other than prosecution of this action is warranted. Such confidential and
15   proprietary materials and information consist of, among other things, confidential
16   business or financial information, information regarding confidential business
17   practices, or other confidential research, development, or commercial information
18   (including information implicating privacy rights of third parties), information
19   otherwise generally unavailable to the public, or which may be privileged or otherwise
20   protected from disclosure under state or federal statutes, court rules, case decisions, or
21   common law. Accordingly, to expedite the flow of information, to facilitate the prompt
22   resolution of disputes over confidentiality of discovery materials, to adequately protect
23   information the parties are entitled to keep confidential, to ensure that the parties are
24   permitted reasonable necessary uses of such material in preparation for and in the
25   conduct of trial, to address their handling at the end of the litigation, and serve the ends
26   of justice, a protective order for such information is justified in this matter. It is the
27   intent of the parties that information will not be designated as confidential for tactical
28   reasons and that nothing be so designated without a good faith belief that it has been
                                                  1
 1   maintained in a confidential, non-public manner, and there is good cause why it should
 2 not be part of the public record of this case.

 3 3.      ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 4         The parties further acknowledge, as set forth in Section 14.3, below, that this
 5 Stipulated Protective Order does not entitle them to file confidential information under

 6 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the

 7 standards that will be applied when a party seeks permission from the court to file

 8 material under seal. There is a strong presumption that the public has a right of access

 9 to judicial proceedings and records in civil cases. In connection with non-dispositive

10 motions, good cause must be shown to support a filing under seal. See Kamakana v.

11 City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.

12 Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony

13 Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

14 require good cause showing), and a specific showing of good cause or compelling

15 reasons with proper evidentiary support and legal justification, must be made with

16 respect to Protected Material that a party seeks to file under seal. The parties’ mere

17 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—

18 without the submission of competent evidence by declaration, establishing that the

19 material sought to be filed under seal qualifies as confidential, privileged, or otherwise

20 protectable—constitute good cause.

21         Further, if a party requests sealing related to a dispositive motion or trial, then
22 compelling reasons, not only good cause, for the sealing must be shown, and the relief

23 sought shall be narrowly tailored to serve the specific interest to be protected. See

24 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item

25 or type of information, document, or thing sought to be filed or introduced under seal,

26 the party seeking protection must articulate compelling reasons, supported by specific

27 facts and legal justification, for the requested sealing order. Again, competent evidence

28 / / /

                                                2
 1   supporting the application to file documents under seal must be provided by
 2   declaration.
 3         Any document that is not confidential, privileged, or otherwise protectable in its
 4 entirety will not be filed under seal if the confidential portions can be redacted. If

 5 documents can be redacted, then a redacted version for public viewing, omitting only

 6 the confidential, privileged, or otherwise protectable portions of the document, shall be

 7 filed. Any application that seeks to file documents under seal in their entirety should

 8 include an explanation of why redaction is not feasible.

 9 4.      DEFINITIONS
10         4.1.     Action: this pending federal lawsuit.
11         4.2.     Challenging Party: a Party or Non-Party that challenges the designation
12   of information or items under this Order.
13         4.3.     “CONFIDENTIAL” Information or Items: information (regardless of
14 how it is generated, stored or maintained) or tangible things that qualify for protection

15 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

16 Statement.

17         4.4.     Counsel: Outside Counsel of Record and House Counsel (as well as their
18 support staff).

19         4.5.     Designating Party: a Party or Non-Party that designates information or
20 items    that it produces in disclosures or in responses to discovery as
21 “CONFIDENTIAL.”

22         4.6.     Disclosure or Discovery Material: all items or information, regardless of
23 the medium or manner in which it is generated, stored, or maintained (including,

24 among other things, testimony, transcripts, and tangible things), that are produced or

25 generated in disclosures or responses to discovery.

26         4.7.     Expert: a person with specialized knowledge or experience in a matter
27 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

28 expert witness or as a consultant in this Action.

                                                 3
 1         4.8.     House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         4.9.     Non-Party: any natural person, partnership, corporation, association or
 5   other legal entity not named as a Party to this action.
 6         4.10. Outside Counsel of Record: attorneys who are not employees of a party
 7   to this Action but are retained to represent a party to this Action and have appeared in
 8   this Action on behalf of that party or are affiliated with a law firm that has appeared on
 9   behalf of that party, and includes support staff.
10         4.11. Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         4.12. Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.

15         4.13. Professional Vendors: persons or entities that provide litigation support
16 services       (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

18 their employees and subcontractors.

19         4.14. Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”

21         4.15. Receiving Party: a Party that receives Disclosure or Discovery Material
22 from a Producing Party.

23 5.      SCOPE
24         The protections conferred by this Stipulation and Order cover not only Protected
25   Material (as defined above), but also (1) any information copied or extracted from
26   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
27   Material; and (3) any testimony, conversations, or presentations by Parties or their
28   Counsel that might reveal Protected Material.
                                                 4
 1            Any use of Protected Material at trial shall be governed by the orders of the trial
 2   judge and other applicable authorities. This Order does not govern the use of Protected
 3   Material at trial.
 4   6.       DURATION
 5            Once a case proceeds to trial, information that was designated as
 6   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 7   as an exhibit at trial becomes public and will be presumptively available to all members
 8   of the public, including the press, unless compelling reasons supported by specific
 9 factual findings to proceed otherwise are made to the trial judge in advance of the trial.

10 See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing

11   documents produced in discovery from “compelling reasons” standard when merits-
12   related documents are part of court record). Accordingly, the terms of this protective
13   order do not extend beyond the commencement of the trial.
14   7.       DESIGNATING PROTECTED MATERIAL
15            7.1.   Exercise of Restraint and Care in Designating Material for Protection.
16   Each Party or Non-Party that designates information or items for protection under this
17   Order must take care to limit any such designation to specific material that qualifies
18   under the appropriate standards. The Designating Party must designate for protection
19   only those parts of material, documents, items or oral or written communications that
20   qualify so that other portions of the material, documents, items or communications for
21   which protection is not warranted are not swept unjustifiably within the ambit of this
22   Order.
23            Mass, indiscriminate or routinized designations are prohibited. Designations that
24 are shown to be clearly unjustified or that have been made for an improper purpose

25 (e.g., to unnecessarily encumber the case development process or to impose

26 unnecessary expenses and burdens on other parties) may expose the Designating Party

27 to sanctions.

28 / / /

                                                   5
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         7.2.   Manner and Timing of Designations. Except as otherwise provided in this
 5   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
 6   qualifies for protection under this Order must be clearly so designated before the
 7   material is disclosed or produced.
 8         Designation in conformity with this Order requires:
 9                (a)    for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial
11   proceedings), that the Producing Party affix at a minimum, the legend
12   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
13   contains protected material. If only a portion of the material on a page qualifies for
14   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
15   by making appropriate markings in the margins).
16         A Party or Non-Party that makes original documents available for inspection
17   need not designate them for protection until after the inspecting Party has indicated
18   which documents it would like copied and produced. During the inspection and before
19   the designation, all of the material made available for inspection shall be deemed
20   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
21   copied and produced, the Producing Party must determine which documents, or
22   portions thereof, qualify for protection under this Order. Then, before producing the
23   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
24   to each page that contains Protected Material. If only a portion of the material on a
25   page qualifies for protection, the Producing Party also must clearly identify the
26   protected portion(s) (e.g., by making appropriate markings in the margins).
27 / / /

28 / / /

                                                 6
 1                   (b)   for testimony given in depositions that the Designating Party
 2   identifies the Disclosure or Discovery Material on the record, before the close of the
 3   deposition all protected testimony.
 4                   (c)   for information produced in some form other than documentary and
 5   for any other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8   protection, the Producing Party, to the extent practicable, shall identify the protected
 9   portion(s).
10            7.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive the
12   Designating Party’s right to secure protection under this Order for such material. Upon
13   timely correction of a designation, the Receiving Party must make reasonable efforts
14   to assure that the material is treated in accordance with the provisions of this Order.
15 8.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
16            8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court’s Scheduling
18   Order.
19            8.2.   Meet and Confer. The Challenging Party shall initiate the dispute
20   resolution process under Local Rule 37-1 et seq.
21            8.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a joint
22   stipulation pursuant to Local Rule 37-2.
23            8.4.   The burden of persuasion in any such challenge proceeding shall be on
24   the Designating Party. Frivolous challenges, and those made for an improper purpose
25   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
26   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
27   withdrawn the confidentiality designation, all parties shall continue to afford the
28   ///
                                                   7
 1   material in question the level of protection to which it is entitled under the Producing
 2   Party’s designation until the Court rules on the challenge.
 3   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         9.1.   Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a Receiving
 9   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
16   only to:
17                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
18   well as employees of said Outside Counsel of Record to whom it is reasonably
19   necessary to disclose the information for this Action;
20                (b)   the officers, directors, and employees (including House Counsel)
21   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
22                (c)   Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (d)   the court and its personnel;
26                (e)   court reporters and their staff;
27 / / /

28 / / /

                                                8
 1                (f)   professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                (g)   the author or recipient of a document containing the information or
 5   a custodian or other person who otherwise possessed or knew the information;
 6                (h)   during their depositions, witnesses, and attorneys for witnesses, in
 7   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15                (i)   any mediators or settlement officers and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17 10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18         OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation that
20   compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                (a)   promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24                (b)   promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include a
27   copy of this Stipulated Protective Order; and
28   ///
                                                 9
 1                (c)    cooperate with respect to all reasonable procedures sought to be
 2   pursued by the Designating Party whose Protected Material may be affected. If the
 3   Designating Party timely seeks a protective order, the Party served with the subpoena
 4 or court order shall not produce any information designated in this action as

 5 “CONFIDENTIAL” before a determination by the court from which the subpoena or

 6 order issued, unless the Party has obtained the Designating Party’s permission. The

 7 Designating Party shall bear the burden and expense of seeking protection in that court

 8 of its confidential material and nothing in these provisions should be construed as

 9 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

10 directive from another court.

11 11.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
12         IN THIS LITIGATION
13                (a)    The terms of this Order are applicable to information produced by
14   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the remedies
16   and relief provided by this Order. Nothing in these provisions should be construed as
17   prohibiting a Non-Party from seeking additional protections.
18                (b)    In the event that a Party is required, by a valid discovery request, to
19 produce a Non-Party’s confidential information in its possession, and the Party is

20   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
21   information, then the Party shall:
22                (1)    promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality agreement
24   with a Non-Party;
25                (2)    promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27 specific description of the information requested; and

28 / / /

                                                10
 1                (3)    make the information requested available for inspection by the
 2   Non-Party, if requested.
 3                (c)    If the Non-Party fails to seek a protective order from this court
 4   within 14 days of receiving the notice and accompanying information, the Receiving
 5   Party may produce the Non-Party’s confidential information responsive to the
 6   discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
 7   shall not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and (d)
18   request such person or persons to execute the “Acknowledgment an Agreement to Be
19   Bound” attached hereto as Exhibit A.
20   13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil\
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or
                                                 11
 1   information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted to

 3 the court.

 4 14.     MISCELLANEOUS
 5         14.1. Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court in the future.
 7         14.2. Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order, no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12         14.3. Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material. If a Party’s request to file Protected Material under seal is denied
16   by the court, then the Receiving Party may file the information in the public record
17   unless otherwise instructed by the court.
18   15.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 6, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                 12
 1   compilations, summaries or any other format reproducing or capturing any of the
 2   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 3   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 4   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 5   attorney work product, and consultant and expert work product, even if such materials
 6   contain Protected Material. Any such archival copies that contain or constitute
 7   Protected Material remain subject to this Protective Order as set forth in Section 6
 8   (DURATION).
 9   16.   VIOLATION
10         Any violation of this Order may be punished by appropriate measures including,
11   without limitation, contempt proceedings and/or monetary sanctions.
12         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

14   DATED: October 24, 2018                 AEGIS LAW FIRM, PC
15

16                                           By: /s/ Ali S. Carlsen
                                                 Samuel A. Wong
17                                               Cindy Pham
                                                 Ali S. Carlsen
18                                               Attorneys for Plaintiff
                                                 Faurum Sankari
19

20
     DATED: October 24, 2018                 OGLETREE, DEAKINS, NASH, SMOAK &
21                                           STEWART, P.C.

22
                                             By: /s/ Alis M. Moon
23                                               Thomas M. McInerney
                                                 Alis M. Moon
24                                               Attorneys for Defendant
                                                 Astellas Pharma US, Inc.
25

26

27

28

                                                13
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3   DATED: October 24, 2018
                                JOHN D. EARLY
 4                              United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  14
 1                                        EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I,   _____________________________          [print   or   type   full   name],     of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Protective Order that was issued by the
 7   United States District Court for the Central District of California on October 24, 2018
 8   in the case of Sankari v. Astellas Pharma US, Inc., et al. 8:17-cv-01861-CJC (JDEx).
 9   I agree to comply with and to be bound by all the terms of this Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and

19 telephone number] as my California agent for service of process in connection with

20 this action or any proceedings related to enforcement of this Protective Order.

21 Date: ______________________________________

22 City and State where sworn and signed: _________________________________

23

24 Printed name: _______________________________

25

26 Signature: __________________________________

27
                                                                                       36089600.1

28

                             EXHIBIT A -       15
